Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-17-00486-CV

                     RIVER CITY ROOFING & REMODELING, INC.,
                                    Appellant

                                                v.

                                     Howard SOLOMON,
                                          Appellee

                       From the County Court, Guadalupe County, Texas
                                Trial Court No. 2012-CV-0135
                          Honorable Robin V. Dwyer, Judge Presiding

      BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE RIOS

        In accordance with this court’s memorandum opinion of this date, the judgment of the trial
court is AFFIRMED. It is ORDERED that Appellee Howard Solomon recover his costs on appeal
from Appellant River City Roofing & Remodeling, Inc.

       SIGNED August 22, 2018.


                                                 _____________________________
                                                 Karen Angelini, Justice